Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, it is unclear how “the processing means” is arranged such that the random duration is increased after the processing means have closed the switching member twice…”.Furthermore, it is unclear under what conditions cause the processing means closes the switching member twice?
In claim 6, it is unclear it is unclear how “the processing means” is arranged “such that    after two closures of the switching member, the random duration is increased after each new closure due to an upstream voltage lower than the first predetermined threshold voltage” . Furthermore, it is unclear  what makes the random duration increased? 
In claim 7, it is unclear how “a powerline communication module” is interconnected and associated with other claimed elements as recited in claim 1?

In claim 9, it is unclear how “a second single phase electricity  meter” is interrelated and associated with the first single phase electricity meter as recited in claim 1? Furthermore, it is unclear how this second single phase electricity meter” effects the operations of the first single phase electricity meter?
In claim 12, it is unclear how the steps of monitoring in claim 10 are used as “the protection method. Furthermore, it is unclear how “a second electrical set up” is protected? It appears that the scope of the claim is incomplete.
In claims 13-14, “the protection method” has not been recited previously, therefore this term is indefinite.
5.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the  feature of  “a device for opening the switch member” and an energy storage component” as recited in claim 8  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 
6.	The drawings are objected to because the unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
7.	The disclosure is objected to because of the following informalities:the specification does not provide sufficient details of “ functional metering block (26)”.Is it a well-known device?
Appropriate correction is required.

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claims 1-4,7,10-11,13-14  are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by  Marc et al (WO-2014053302-A1).


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

As to claim 1, Marc et al disclose a single-phase electricity meter as shown in figure 1  including a phase conductor that is intended to be connected to one phase of an electrical line (8) 
As to claim 2, it appears that the processing means (13) are inherently arranged to open the switching member (20) when the upstream voltage (v1) transitions from a normal value to a value that is lower than the first predetermined threshold voltage in a time that is shorter than a predetermined duration (see paragraphs #0025-0026) in order to provide normal voltage to the electrical setup (4). 
As to claim 3, it appears that the processing means (13) are inherently arranged to close the switching member (14)
As to  claim 4,  it appears that  the processing means (13) in the device of Marc et al  are inherently  arranged to close the switching member (14) after a random duration starting from when the processing means (13) detect that the upstream voltage (Vph) has risen above the second predetermined threshold voltage.
As to claim 7, Marc et al device  comprises a powerline communication module (“communication means” not shown, see paragraph# 0025) ) that is arranged to transmit a warning message over the electrical line (8) when the upstream voltage (Vph) falls below the first predetermined threshold voltage.

As to claim 11,  it appears that the processing means (13) in the device of Marc et al inherently closes  the switching member (14) when the upstream voltage (Vph) rises above a second predetermined threshold voltage in order to protect the electrical set up (4).
As to claim 13, it is well-known in the art that the processing means (13) comprising instructions for implementing the monitoring method or the protection method according to claim 10.
As to claim 14, it is well-known in the art  that the processing means (13) inherently includes storage means which store a computer program including instructions for implementing the monitoring method or the protection method according to claim 10.
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Shuey (Pat# 7,772,829) disclose power meter and method for measuring power consumption.
Farrington (Pat# 4,996,646) disclose microprocessor controlled circuit breaker and system.
Oldham , Jr. et al (pat# 10,868,417) disclose open neutral detector.
Wilson et al (pat# 8,810,983) disclose power disconnect system and method.
Handley et al (Pat# 9,829,899) disclose apparatus including utility power electronics and communications circuitry, and related method of operation.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867